DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 4, 6, and 10-11) in the reply filed on 02 April 2022 is acknowledged.  The traversal is on the ground(s) that the groups of invention have unity, and the Examiner did not show how they do not. The Applicant states that claim 7 in Group II describes a preparation method as in claim 4 is capable of significantly promoting the absorption of an active through the skin.  This is not found persuasive because claim 7 does not recite this – there is no reference in claim 7 to the exosome prepared by claim 4, or the method of claim 4. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 6, and 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. This is a “new matter” rejection. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 has many amendments (presented 31 December 2021) which are not supported by the originally filed disclosure. 
In step b, the limitation reciting the condition as to stopping the reaction (when the pH of the distilled solution is 6.0 to 7.0) has been removed and thus broadened the scope of the claimed method. 
	In step c, the temperature of the cooling was changed from 0 C to “an ice bath condition,” which is broader in scope. The mechanical stirring was also broadened by the deletion of the limitations originally recited (clockwise one-way at a speed of 300 rpm). The pH for the adjustment was changed to neutral from 7.0 (which is broader), as well as removing the limitation to the concentration and dropwise addition of the sodium hydroxide solution. Also, the addition of the sodium hydroxide solution was broadened to “alkaline” pH instead of between 10 and 11 as well as adding “part” (instead of a small amount) of this solution dropwise.
	In step g, the distilled water is further limited to being double distilled water, but such a feature is not disclosed by the originally filed disclosure.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the artificial exosome complex.”  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of this element in the method steps recited by claim 4 (from which claim 6 depends) and thus it is unclear what solution or other element in the method is being further prepared into.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The closest prior art is considered to be US Patent Application Publication 2012/0202283, which discloses freeze-dried products based on the combination of hyaluronic acid and polyethyleneimine (abstract). However, the specifics of the method of producing this product differ from those claimed, and the differences taken together are not taught by the prior art in a way to motivate one of ordinary art to modify the method disclosed by the patent publication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/            Primary Examiner, Art Unit 1699